Citation Nr: 0946823	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  06-24 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2005, a 
statement of the case was issued in May 2006, and a 
substantive appeal was received in July 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service 
connection for PTSD.

The Veteran requested a Board hearing on his July 2006 VA 
Form 9.  In May 2007, the Veteran clarified that he desired a 
Travel Board hearing.  In August 2009, the RO sent the 
Veteran a Travel Board hearing notice letter, which stated 
that his hearing was scheduled for October 5, 2009.  
Subsequently, on September 30, 2009, the Veteran's 
representative requested that the Veteran's scheduled Travel 
Board hearing be postponed.  The correspondence included a 
statement from the Veteran, in which he requested that his 
scheduled Travel Board hearing be rescheduled for the next 
available opportunity, and further stated that he needed the 
additional time in order to obtain medical evidence in 
support of his claim.

The Board finds that the September 30, 2009 request for a 
change for the scheduled hearing date demonstrated good 
cause, as the Veteran claimed the additional time was in 
order to obtain medical evidence.  See 38 C.F.R. § 20.704(c).  
The Board notes that the Veteran has not been afforded a 
Travel Board hearing, nor was a Travel Board hearing 
rescheduled.  There is no indication in the record that the 
Veteran or his representative has withdrawn the request for a 
Travel Board hearing.

Given the foregoing, the Board finds that the RO should 
reschedule the Veteran for a Travel Board hearing, as the 
Veteran demonstrated good cause under 38 C.F.R. 
§ 20.704(c).  Thus, this case must be returned to the RO to 
arrange for a Travel Board hearing. 

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
Travel Board hearing.  The Veteran should 
be notified of the date and time of the 
hearing in accordance with 38 C.F.R. 
§ 20.704(b), and a copy of the notice 
should be included in the claims file.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


